Citation Nr: 1403663	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from August 1966 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for a right knee disorder.  

The Veteran testified before the undersigned at a May 2013 Board personal hearing in Nashville, Tennessee.  A transcript has been associated with the file.  The record was held open for 90 days after the May 2013 Board hearing to allow the Veteran to obtain and present additional medical opinion evidence.  Evidence was received in July 2013, subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran initiated an appeal following a reduction in the rating for service-connected prostate cancer.  The Veteran failed to perfect that issue with a Substantive Appeal following the issuance of an October 2012 Statement of the Case.  The issue is not before the Board. 


FINDINGS OF FACT

1.  The Veteran has current disabilities of a surgically absent medial meniscus and osteoarthritis of the right knee. 

2.  The Veteran injured his right knee and underwent a partial medial meniscectomy in October 1966 and dislocated the right knee in October 1985 during service.

3.  Right knee osteoarthritis has been productive of continuous symptoms since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a right knee medial meniscectomy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.71a (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted service connection for a right knee medial meniscectomy and osteoarthritis, as discussed below.  As such, further discussion as to the duties to notify or assist as to that disability is not required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

Service Connection Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a),(d).  Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is classified as "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service Connection for a Right Knee Disorder

The Veteran contends that he has a current right knee disorder as a result of an in-service injury and surgery.  For the reasons that follow, the Board concludes that service connection is warranted for a right knee medial meniscectomy and for right knee osteoarthritis.

The Board finds that the Veteran has current disabilities of a surgically absent medial meniscus and osteoarthritis of the right knee.  The Veteran was diagnosed with mild osteoarthritis of the right knee by X-ray study at an August 2010 VA examination.  The August 2010 VA examination report also indicates that the Veteran had a meniscus abnormality with clicks and a positive McMurray's test, and the VA examiner noted that the right knee medial meniscus was surgically absent.  Although the examiner did not list a surgically absent meniscus as a diagnosis, removed, symptomatic semilunar cartilage is a disability for VA purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).  A June 2013 private opinion from a Dr. P.T. states that the Veteran had diagnoses of right knee osteoarthritis and a recurrent tear of the meniscus.  The Board finds that the Veteran has two right knee disabilities, residuals of a medial meniscectomy and osteoarthritis.  See Shedden.  

The evidence shows that the Veteran had two in-service right knee injuries.  Service treatment records show that he injured his right knee in October 1966 during basic training.  Following evaluation, the Veteran underwent a medial meniscectomy, also in October 1966.  He underwent rehabilitation and was released to full, unrestricted duty in December 1966.  The Veteran also dislocated his right knee in October 1985 when stepping in a hole when running.  He was treated and a cast was placed on his right leg.  The Veteran's periodic and separation physical examinations note that the right knee, as part of the lower extremities, was normal in June 1969, March 1972, May 1979, May 1983, October 1984, and July 1986.  The only abnormality noted was a four inch scar on the right knee in the June 1969 examination report.  

The Board finds that the evidence is at least in equipoise on the question of whether the right knee osteoarthritis has been productive of continuous symptoms since service.  At the August 2010 VA examination, the Veteran reported pain persistently since service with popping and locking which has progressively worsened.  The Veteran is generally competent to report his lay observable symptoms, which include pain, locking, and popping.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has presented a consistent and credible history regarding knee symptoms that includes continuous symptoms since service separation.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Veteran testified before the undersigned that his right knee bothered him after the October 1966 in-service injury.  The Veteran reported that he was told by a doctor after his October 1985 injury that his running days were over.  He testified that over the years that his knee was not constantly in pain, but when it was the pain was severe.  He reported that he was afraid that his leg would give out, that he had a limp, and he was being careful about having a something to hold on to in case his leg went out of place because of the pain.  The Veteran reported pain and ache and that the leg would give out due to pain continuously since service.  

The Veteran is competent to report pain, aches, and leg give way continuously since service.  The Veteran's complaints of pain resulted in a diagnosis of osteoarthritis following a medical examination.  The Veteran's account of his continuous pain, aches, and give way are consistent and credible.  Medical nexus evidence is not required to substantiate a claim for presumptive service connection for arthritis based on continuity of symptomatology.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the right knee osteoarthritis has been productive of "continuous" symptoms since service that meet the presumptive service connection for arthritis criteria of 38 C.F.R. § 3.303(b). 

The Board also finds that the evidence is at least in equipoise that the Veteran's surgically absent medial meniscus is the result of service.  The current disability of a surgically absent medial meniscus is well established.  The Veteran's service treatment records document the October 1966 surgery that removed the cartilage.  The Veteran's competent and credible lay symptoms indicate that he has had persistent symptoms of that include locking since service.  Removed semilunar cartilage may result in a current disability, symptoms of which include pain, episodes of "locking," and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  In sum, the evidence demonstrates an in-service injury, a current disability of a surgically absent medial meniscus, and a nexus between them.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for right knee medial meniscectomy have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right knee osteoarthritis is granted.  

Service connection for residuals of a right knee medial meniscectomy is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


